DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s response to the Requirement for Restriction (mailed 3/23/2022) appears incomplete as there was no explicit election and no indication of a selection made with or without traverse. However, Applicant cancelled claims (8-20) that were identified as being directed towards Inventions II and III, retained the claims (1-7) directed at Invention I and added claims (21-33) which appear to also be directed towards Invention I.
Thus, the examiner finds that the applicant at least constructively elected Invention ! (claims 1-7). Further, because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Objections
Claim 33 is objected to because of the following informalities: in line 9, it appears that “an lever” should be “a lever”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 33 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 33 recites the limitation "the first knife" in line 10. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless —
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claim 33 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spang (US 969755).
Regarding claim 33: Spang discloses an apparatus comprising a downhole tool operable to connect along a conveyance line C that conveys a tool string within a wellbore, slide along the conveyance line to the tool string, and cut the conveyance line (Figs. 1-3; pg. 1, lines 30-54, lines 74-96). Spang discloses that the downhole tool comprises a body defining a longitudinal channel configured to accommodate the conveyance line when the downhole tool is connected along the conveyance line, a linear actuator (structures 12-14 which act to move arm 9 to activate knives 7, 8), a knife 7, 8 disposed along the longitudinal channel, and a lever arm 9 pivotably connected to the body and extending between the linear actuator and the knife, and that the linear actuator is operable to move the lever arm which moves the knife to cut the conveyance line when the downhole tool is connected along the conveyance line (Figs. 1-3; pg. 1, lines 30-54, lines 74-96; pg. 2, lines 1-54). 
Claim 33 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wittrisch (US 4738312).
Regarding claim 33: Wittrisch discloses an apparatus comprising a downhole tool 1 operable to connect along a conveyance line 2 that conveys a tool string within a wellbore, slide along the conveyance line to the tool string, and cut the conveyance line (Figs. 1-2; abstr.; col. 3, lines 10-61). Wittrisch discloses that the downhole tool comprises a body defining a longitudinal channel configured to accommodate the conveyance line when the downhole tool is connected along the conveyance line, a linear actuator (structures 5, 14 which act to move arm 16 to activate knife 18), a knife 18 disposed along the longitudinal channel, and a lever arm 16 pivotably connected to the body and extending between the linear actuator and the knife, and that the linear actuator is operable to move the lever arm which moves the knife to cut the conveyance line when the downhole tool is connected along the conveyance line (Figs. 1-2; abstr.; col. 3, lines 10-61, claim 1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4-5, 23, 26-27, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Rytlewski et al. (US 20160281462), alone.
Regarding claims 1 and 23: Rytlewski discloses an apparatus comprising a downhole tool 20, 40 operable to be conveyed downhole within a wellbore along a conveyance line 38 that conveys a tool string 36 within the wellbore, operable to slide along the conveyance line, and then cut the conveyance line Figs. 1-3; [0016], [0017]). Rytlewski discloses that the downhole tool comprises a body 44, a fluid chamber 52 within the body, a piston 54 slidably disposed within the fluid chamber, and a knife 66 that is movable with respect to the body (Fig. 2; [0019], [0020], [0022]). 
Rytlewski discloses that the piston is operatively connected to the knife, that a fluid source is operable to pump a fluid into the fluid chamber to cause the piston to move, and that the piston moves the knife to cut the conveyance line (Figs. 1-3; [0022]). Thus, Rytlewski does not explicitly disclose an arm operatively connecting the piston and the knife and that the piston moves the arm which moves the knife to cut the conveyance line. Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to have configured the assembly of Rytlewski so that the piston was a multi part structure (at least two parts) so that the piston (first portion) would move an arm (second portion) which moves the knife to cut the conveyance. As Rytlewski is silent regarding a multi part piston (and does not prohibit such a construction), it would have been within routine skill to have configured the piston of Rytlewski to comprise a separate piston and arm. Such a configuration or such a simple modification would have been predictable with a reasonable expectation for success and no unexpected results. Further, it has been held that that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179).
Regarding claims 4 and 26: Rytlewski discloses that the knife comprises a channel configured to accommodate the conveyance line therethrough (Figs. 2-4). 
Regarding claims 5 and 27: Rytlewski discloses that the channel has a U-shaped profile (Fig. 5). 
Regarding claim 32: Rytlewski discloses that the body defines a longitudinal channel configured to accommodate the conveyance line therethrough, and wherein the knife is disposed along the longitudinal channel (Figs. 2-4). 
Allowable Subject Matter
Claims 2-3, 6-7, 21-22, 24-25, and 28-31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cowan et al (US 4746246) discloses many of the claimed structures including a plurality of knives, fluid chambers, cutting a conveyance line, channels through the knives, pistons arms, and linear actuators.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARAS P BEMKO whose telephone number is (571)270-1830.  The examiner can normally be reached on Monday-Friday 8:00-5:00 (EDT/EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Taras P Bemko/
Primary Examiner, Art Unit 3672
5/19/2022